Citation Nr: 1217517	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for residuals of a left shoulder dislocation ("left shoulder disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from October 1985 to October 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2009.  A transcript of the hearing is of record.

The Board remanded the claim in February 2010 in order for additional development to be provided.  That development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Degenerative joint disease of the left shoulder has been shown by MRI, and the Veteran has been consistently and objectively found to experience left shoulder pain and limitation of motion.

2.  Ankylosis of the left shoulder has not been shown.

3.  Even considering the impact of pain and other functional limitation, the range of motion in the Veteran's left arm has not been restricted to shoulder level.

4.  The evidence does not show that the Veteran experiences even infrequent episodes of shoulder dislocation.

5.  Impairment of the clavicle or scapula has not been shown.


CONCLUSION OF LAW

Criteria for a 10 percent rating for a left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5200-5203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In August 2006, the Veteran filed a claim seeking a compensable rating for his service connected left shoulder disability.  He currently receives a noncompensable rating for his left shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Diagnostic Codes applicable to a rating of the shoulder are located between 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (as noted at a VA examination in September 2006).

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (The scapula and humerus move as one piece), a 20 percent rating is assigned for the non-dominant arm when the ankylosis is favorable, with  abduction to 60 degrees such that a person can reach his mouth and head; a 30 percent rating is assigned the non-dominant arm when the ankylosis is considered to be intermediate, that is between favorable and unfavorable; a 40 percent rating is assigned the non-dominant arm when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the non-dominant arm is limited to midway between side and shoulder level; while a 30 percent rating is assigned the when range of motion of the non-dominant arm is limited to 25 degrees from the side.

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the non-dominant arm; a 50 percent rating is assigned when there is nonunion of  (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the non-dominant arm.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was provided with a VA examination in September 2006 at which time it was noted that the Veteran had dislocated his left shoulder in 1988.  The Veteran reported that the dislocation had been reduced in the emergency room and that following that he had not experienced any significant troubles through the years, but as of late he had begun noticing some increased discomfort that was worse in the morning.  He was limited to lifting no more than 20 pounds due to the discomfort.  The Veteran stated that he occasionally experienced a popping in his shoulder, but denied experiencing any sense of weakness or instability.  He also denied having experienced any recurrent dislocations or subluxation, and he had not received any surgery, injections or physical therapy on his shoulder.  Rather he was careful about how much he lifted on a daily basis.  

An examination of the left shoulder revealed no atrophy of the musculature.  The Veteran had active range of motion from 0-180 degrees, abduction from 0-175 degrees, internal rotation from 0-90 degrees, and external rotation from 0-90 degrees.  There was no popping or crepitus, and no point tenderness about the shoulder girdle or any of the bony or tendinous landmarks.  Muscle strength was 5/5 in all muscle groups.  After repetitive motion against resistance, the range of motion of the shoulder was unchanged and there was no significant increase in pain.  An x-ray of the left shoulder from June 2006 showed no degenerative joint disease.  The examiner added that there was no change in active or passive range of motion during repeat testing against resistance, and no additional loss of motion due to painful motion, weakness, impaired endurance, fatigue, flares, or incoordination.  

At an orthopedic consult in October 2006, the Veteran described what the medical professional felt sounded like subluxation (that is he felt his shoulder go out and would self reduce).  The Veteran had some anterior swelling on inspection.  He had forward flexion to 130 degrees and abduction to 130 degrees.  He was negative for impingement, but had a positive apprehension sign (suggesting instability).

In his March 2007 notice of disagreement, the Veteran asserted that his left shoulder continually dislocated with any normal lifting or strength movement.  He added that he had some loss of range of motion and asserted that his condition was much worse than the examination had shown.  In his substantive appeal, the Veteran asserted that he had restricted range of motion, that his shoulder would lock, and that he had problems with arm motions above his shoulder.

In July 2007, the Veteran demonstrated forward flexion to 150 degrees and abduction to 140.

In March 2008, the Veteran reported that a steroid injection had helped, but he found that physical therapy had not helped as he continued to experience pain.  Nevertheless, the Veteran demonstrated forward flexion to 170 degrees and abduction to 150 degrees.  There was a positive apprehension sign, but he was negative for impingement.

In April 2008, it was noted that the Veteran had reported experiencing dislocations and subluxation in the past, but was having continued problems with pain, although not with instability.  He had been undergoing physical therapy, which caused pain, and the Veteran asserted that he fatigued easily, especially with overhead activities.  The Veteran demonstrated abduction to 160 degrees and forward flexion to 170 degrees.  He was diagnosed with impingement syndrome.

In August 2009, the Veteran testified at a hearing before the Board, asserting that he felt his shoulder was locking or popping, and sort of dislocates before popping back in.  He stated that these were daily occurrences, and asserted that he had osteoarthritis in the joint.  He argued that he had no strength past 90 degrees. 

In July 2010, the Veteran was seen by the VA orthopedic department, reporting that his left shoulder popped out of place, and reporting difficulty with sharp pains with overhead activity.  The Veteran denied any recent dislocations or shoulder trauma.  He demonstrated forward flexion to 180 degrees and abduction to 170 degrees.  He had positive Neer's and Hawkins sign, but negative Obrien's and apprehension.  An addendum suggested that the Veteran had forward flexion to 160 degrees and abduction to 120 degrees.

In May 2011, the Veteran complained of occasional locking and popping in his left shoulder, but he denied having any dislocations any longer.  He did report getting the feeling of subluxation.  He demonstrated forward flexion to 150 degrees and abduction to 140.  Range of motion was catch free and apprehension testing was negative.  The medical professional stated that the majority of the Veteran's symptoms were related to the likely loose body in his axillary pouch.

In September 2011, a second VA examination was provided at which the Veteran reported that his last left shoulder dislocation had occurred in approximately 2006 while trying to change a tire.  In 2010, the examiner noted that the Veteran had been found to have degenerative joint disease in his AC joint with a labral tear.  A CT scan in May 2011 confirmed the changes that had been shown by the MRI, including a circumferential labral abnormality, chondromalacia of the interior glenoid, rotator cuff tendinosis and fraying without tear, a structure in the axillary recess that was thought to possibly be consistent with a loose body, and chronic tendinosis of the long head of the biceps.  The Veteran reported that his pain averaged 4-6/10 without radiation into the extremity.  There was weakness in the shoulder, particularly with overhead activities, which the Veteran attempted to avoid, but there was no weakness or numbness distally.  The Veteran remained independent in activities of daily living of bathing, dressing, eating, and writing.  The examiner estimated that the Veteran could lift 10 pounds over his head, but had full lifting capability from floor to waist below shoulder height.  On examination, there was no downsloping of the shoulder and no visible subluxation or AC separation.  The Veteran had symmetric muscle bulk in each shoulder girdle, but he was tender over the subacromial space and the AC joint on the left.  Deep tendon reflexes were 2+ and symmetrical in the biceps, triceps, and brachial radialis.  Sensation was intact to light touch throughout the upper extremities.  The Veteran demonstrated forward flexion to 130 degrees and abduction to 120 degrees without pain.  Following repetitive testing with a five pound weight, the Veteran still had forward flexion to 125 degrees and abduction to 125 degrees.  The Veteran reported fatigue in the posterior shoulder muscles with repetitive testing, but no residual pain or uncoordinated movement was seen.  The examiner stated that except as described above there was no other change in active or passive range of motion of the left shoulder following repeat testing against resistance, due to pain, fatigue, instability, or incoordination.  The examiner added that the Veteran had residual degenerative joint disease of the AC joint and glenohumeral joint, with a labral tear.  The examiner suggested that functional work limitations should include no overhead lifting, no pushing or pulling of excess weight on a repetitive basis, and no climbing or crawling, but he felt that the Veteran nevertheless had full function of the left upper extremities for sedentary activities at waist-height.

The Veteran was awarded Social Security Administration (SSA) disability in 2006, on account of the fact that he is considered to be statutorily blind.  SSA records have been obtained and reviewed, but they fail to describe any relevant treatment of the Veteran's left shoulder disability beyond what is described above.

As noted, disabilities affecting the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  Turning to the rating criteria, the Board will first address the Diagnostic Codes which are clearly inapplicable in this case.  Diagnostic Code 5200 is inapplicable as the Veteran has not been found to have any ankylosis in his left shoulder; nor has he alleged otherwise.  Likewise, there has been no evidence suggesting that the Veteran's service connected left shoulder disability has caused impairment of the clavicle or scapula, rendering Diagnostic Code 5203 inapplicable.

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  However, here, no description of any shoulder deformity was found in either the treatment records or the examination reports.  For example, no Hill-Sachs deformity was noted at the VA examination in September 2011.  

A 20 percent rating is also assigned under Diagnostic Code 5202 when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  Here, the Veteran has consistently denied any recurrent dislocations.  For example, at his VA examination in September 2006, the Veteran denied having experienced any recurrent dislocations or subluxation.  In April 2008, the Veteran had reported having experienced dislocations and subluxation in the past, but he stated that at that time he was having continued problems with pain, but not with instability.  In July 2010, the Veteran denied any recent dislocations or shoulder trauma.  In May 2011, the Veteran complained of occasional locking and popping in his left shoulder, but he denied having dislocations any longer.  Finally, at his VA examination in September 2011, the Veteran reported that his last left shoulder dislocation had occurred in approximately 2006 while trying to change a tire.  
 
Thus, the evidence shows that the Veteran has not had his shoulder dislocate in quite some time; at most once during the course of his appeal, as he stated that his last dislocation occurred in approximately 2006.  As such, the evidence simply does not support a finding that the Veteran has recurrent dislocations, even infrequently, as contemplated by a compensable rating under Diagnostic Code 5202.  

Diagnostic Code 5202 also provides a 40 percent rating for fibrous union of the non-dominant arm; a 50 percent rating for nonunion of (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating for loss of head of (flail shoulder) the humerus in the non-dominant arm.  However, none of these situations is described in either the treatment records or the examination reports.  As such, a compensable rating is not warranted under Diagnostic Code 5202. 

The Board will now consider whether a compensable rating is warranted based on limitation of motion.  As described above, the Veteran has had the range of motion of his left shoulder measured on a number of occasions during the course of his appeal, but he has consistently demonstrated both forward flexion and abduction that easily exceeds 100 degrees, meaning that the range of motion in the Veteran's shoulder has not been shown to be limited to shoulder level so as to warrant a compensable rating based on loss of motion under Diagnostic Code 5201.  For example, at his most recent VA examination in September 2011, the Veteran demonstrated forward flexion to 130 degrees and abduction to 120 degrees without pain.  Even after repetitive testing with a five pound weight, the Veteran still had forward flexion to 125 degrees and abduction to 125 degrees, range of motion that is well beyond shoulder level.  As such, a compensable rating is not warranted under Diagnostic Code 5201.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.

In this case, the Veteran has complained of pain in his left shoulder, particularly with overhead work.  However, it has not been shown that this pain functionally limited the range of motion in his left shoulder so as to warrant the assignment of a compensable rating.  For example, at his most recent VA examination, even after repetitive motion with a five pound weight, the Veteran still was able to demonstrate forward flexion and abduction in his left shoulder of 125 degrees.  Moreover, the examiner stated that there was no other change in active or passive range of motion of the left shoulder following repeat testing against resistance, due to pain, fatigue, instability, or incoordination.  As such, the Veteran is not shown to have sufficient functional limitation in his left shoulder to justify a compensable rating.

However, when rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability; and painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  To this end, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved, but it is noncompensable (0 percent), Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Here, as discussed, the range of motion of the Veteran's left shoulder disability has not been shown to be so limited as to warrant a compensable rating based on motion alone.  However, an MRI has shown degenerative joint disease in the Veteran's left shoulder, and he has consistently sought treatment for pain in his shoulder, including receiving a series of steroid injections.  As such, the Board concludes that a 10 percent schedular rating should be assigned based on painful motion in the Veteran's left shoulder, and to that extent, the Veteran's claim is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  The rating schedule also provides higher ratings for more extensive shoulder symptoms.  As such, it is considered that the rating schedule adequately addresses the Veteran's symptomatology.  

Moreover, even if it were found that the Veteran's left shoulder disability was not adequately addressed by the rating schedule, the fact remains that the Veteran has not been hospitalized for his left shoulder disability and marked interference with employment has not been shown.  It is not disputed that some interference with employment has been shown, but some interference with employment is contemplated by the schedular rating that is assigned.  Here, the examiner at the most recent examination found that the Veteran had full function of his left upper extremity for sedentary activities at waist-height.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, as have Social Security Administration (SSA) records, and the Veteran indicated that he has received all of his medical care through VA during the course of his appeal.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  There has also been no allegation that the Veteran's left shoulder disability has increased in severity since the most recent examination.
 
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A 10 percent rating for the Veteran's left shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


